Citation Nr: 1430263	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from January 1967 to October 1971, January to October 1978, August 1984 to June 1985, and January 1989 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a formal Decision Review Officer hearing at the RO in June 2008; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The Veteran is service-connected for the following: adenocarcinoma of the prostate with residual voiding dysfunction, status post radical retropubic prostatectomy (60 percent), tinnitus (10 percent), and erectile dysfunction (0 percent), which results in a 60 percent combined evaluation.   

2. The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  Nothing more was required.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, private treatment records, and lay statements with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was also provided with VA examinations relating to his TDIU claim in August 2007, July 2008, and January 2012.  The Board finds the examination reports, especially that of the January 2012 VA examination, reflect that the examiners reviewed the Veteran's past medical history, including the claims file, recorded his current complaints, conducted a thorough physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).

This case was remanded by the Board in October 2011 for additional development.  In accordance with the Remand Directives, the RO obtained the Veteran's outstanding VA treatment records.  Pursuant to the Directives, the Veteran was also scheduled for a VA examination in January 2012.  The Board is now satisfied there was substantial compliance with its October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also provided the opportunity to set forth his contentions during a hearing before a RO Decision Review Officer (DRO) in June 2008.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2008 hearing, the DRO identified the single issue on appeal.    Information was solicited regarding the symptoms of the Veteran's service-connected disabilities and how they interfered with his ability to obtain and maintain employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board acknowledges that the Veteran requested a hearing before the Board regarding his claim.  In June 2009, the Board granted the Veteran's motion to reschedule his previously scheduled April 2009 hearing.  There is evidence that the hearing was rescheduled for February 2010 but cancelled by the Veteran.  Accordingly, the Board considers this a withdrawal of the hearing request.  See 38 U.S.C.A. §38 C.F.R. § 20.702 (2013). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  13 Vet. App. 342 (2000).  In Hatlestad v. Derwinski, the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service- connected disabilities alone are of sufficient severity to produce unemployability.  5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In the present case, the Veteran is service-connected for adenocarcinoma of the prostate with residual voiding dysfunction, status post radical retropubic prostatectomy (60 percent), tinnitus (10 percent), and erectile dysfunction (0 percent).  His combined disability rating is 60 percent.  Therefore, as he argues that his adenocarcinoma  prevents his employment, he meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2013) for consideration of TDIU.  There is no need for the Board to consider whether an extra-schedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, for a grant of TDIU there must also be evidence that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disability.

In other words, the sole fact that the Veteran meets the schedular requirements for a TDIU and is unemployed or has difficulty obtaining employment is not enough.  The question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

On his application for a TDIU, the Veteran stated that he became too disabled to work in July 2005.  He also indicated that he applied for 3 positions in 2007, one in manufacturing heavy equipment, one in framing at an art studio, and one working with building materials.  He noted that he has had 4 years of college and that his highest-paid position was in 1999 as a commander. 

During an August 2007 VA examination, the Veteran indicated that his last full-time employment was in April of 2000 when he retired from the Air Force.  He reported driving an automatic truck "without problem" and that his hobby is "playing with his grandchildren."  The examiner opined that:

He is able to drive a car, automatic truck without any problem.  He has not had any recurrence of cancer.  He has not required ER or hospitalization for his service-connected problems of status post prostate cancer and erectile dysfunction with residual urinary incontinence.  Therefore, considering all the above items, the veteran service-connected for prostate cancer, erectile dysfunction, or incontinence are less likely than not to interfere with his ability to do sedentary, nonphysical type of work if he chooses to. 

At the June 2008 hearing, the Veteran contended that since the prostatectomy, he has to use the bathroom once every 45 minutes to an hour.  He stated that he wears pads but that he has to change them "four to five, sometimes six times a day."  However, he sometimes still has leakage which requires him to change his pants.  He indicated that he has one master degree and that his "entire career has been spent in pursuit of a professional career."  The Veteran argued that his excessive bathroom breaks would not be tolerated by his employer, a client, or anyone he was working with.  

During the August 2008 VA examination, the Veteran indicated that he experiences "embarrassment of visiting the restroom every hour" and that he has to adjust his life because of his post-prostatectomy symptoms.  Although the examiner agreed that the symptoms were "not pleasant" and "most unfair", the examiner stated that "most individuals actually have improvement in these urinary symptoms over the years."  Accordingly, he opined that "the veteran should be capable of a sedentary type occupation."  

The Veteran submitted a September 2008 letter from Dr. M.S.M., chief of urologic surgery regarding his claim.  This letter indicated that the Veteran's "radical prostatectomy in 1995" has led to "problems with urinary incontinence and urinary frequency and urgency."  Dr. M.S.M. stated that the Veteran's "symptoms have had a negative impact on his employability in jobs that require him to stand for prolonged periods of time, lift, stoop, or squat."  He went on to note that the symptoms "also make it difficult for him to sit through long meetings and to engage in public speaking without the need for frequent trips to the restroom and the risk of urinary leakage."    

An October 2008 letter from Dr. W.L.K. notes that the Veteran has "incontinence a great deal of the time which is exacerbated by any activity which causes an increase in intraabdominal pressure such as standing for long periods of time, lifting or moving heavy items, bending, stooping, sneezing, or coughing."  Dr. W.L.K. also stated that the Veteran's symptoms "would cause a negative impact on employment making physical work extremely difficult.  Due to spasms/incontinence [the Veteran] would have to leave meetings, briefings, and other activities suddenly.  This would severely hamper his ability to function on an acceptable basis and his ability to obtain and maintain employment."  

At the January 2012 VA examination, the Veteran indicated that he retired in April 2001 as a commander.  Although he has had no full time employment since retirement, he is active in charity work with his church, including "supervising building a gym".  He stated that his disabilities do not affect his activities of daily living.  After reviewing the claims file, interviewing the Veteran, and examining the Veteran, the examiner opined that "these facts indicate that the Veteran's [status post radical retropubic prostatectomy] for adenocarcinoma of prostate with urinary dysfunction does not preclude the Veteran for returning to sedentary employment, if he so chooses."  Reference was made to absence of stress incontinence after multiple (six (6)) coughing episodes.  It was also noted that the Veteran's Poise pad was only lightly soiled after having been worn for approximately three (3) hours.  He added that the "medical evidence does not support that urinary dysfunction after nerve sparing total RRP [radical retropubic prostatectomy] worsen as year passes, not is there a delay in the development of significant urinary dysfunction after the RRP."  He noted that "the medical literature does not support a worsening of urinary dysfunction."  In that regard, the examiner pointed to prior VA examination reports which indicated there was not a worsening in urinary dysfunction.  

Based on the foregoing evidence, the Board finds that a TDIU is not warranted. The totality of the evidence does not demonstrate that the Veteran's service-connected disability, in and of itself, is of such severity as to preclude his participation in substantially gainful employment, particularly in a sedentary, non-stressful environment.  Although the Veteran has noted that he is unable to obtain a job of a physical/non-sedentary nature, the Veteran asserted during the hearing that his training has prepared him for a "professional career".  The private opinions are clear that the Veteran's symptoms would make "physical work extremely difficult" and have a negative impact on his ability to obtain and maintain employment.  However, the standard for establishing TDIU is that the Veteran is found to be "unable to secure or follow a substantially gainful occupation as a result of service connected disabilities."  There is no indication from the private examiners that the Veteran is unable to secure a job of a sedentary nature.

In contrast, the opinions of the VA examiners acknowledge the complaints of the Veteran and the severity of his symptoms and still find that he is not precluded from sedentary work because of his service-connected adenocarcinoma of prostate with urinary dysfunction.  The Veteran himself reports that he has been utilizing his managerial training/expertise in supervising the construction of a gym for his church.  Indeed, the January 2012 examiner even noted that the Veteran's symptoms do not appear to be getting worse and that the literature does not indicate that his symptoms will get worse.  The Board affords much probative value to the January 2012 opinion as it is based on a thorough review of the record, a history provided by the Veteran, a physical examination of the Veteran, and the examiner's extensive experience in the field.  He also provided a sound rationale for his conclusion.   

In reaching this decision, assertions from the Veteran that his service-connected disability has rendered him incapable of substantial employment have been considered.  The Board is sympathetic to the Veteran's complaints of excessive bathroom use that might interrupt his work day and become frustrating to supervisors.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The reports from the VA examiners are also found competent and credible in stating that the Veteran is capable of sedentary employment.  They are afforded the most probative weight with respect to the Veteran's claim.  While the private opinions are competent and credible to state that employment would be difficult, they are considered less probative than the VA opinions which address the appropriate TDIU standard, the ability (or inability) of the Veteran to obtain employment.  Accordingly, the weight of the probative evidence is against the Veteran's claim.  


In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


